Mr. Justice Scott delivered the opinion of the Court. This case was brought into this court by virtue of an appeal granted by the Circuit Court of Jefferson county. At'a point of time before it was brought into this court, the Chief Justice, upon an inspection of the record in vacation, made an order staying the proceedings. This was not within the provisions of the statute, unless he had himself also granted an appeal, (Dig.p. 244, see. 135,) which he might have done, notwithstanding one had already been granted by the Circuit Court. . We shall therefore grant the motion to quash the recognizance, and recall the supersedeas.